ORDER
San Juan, Puerto Rico, November 26, 1963
The purpose and scope of activity of the Committee for the Study and Evaluation of the Judicial System, created by our Order of the same date shall be as follows:
1. To study and evaluate the structure, organization, and operation of the judicial system as established by Art. V of the Constitution of the Commonwealth of Puerto Rico and the Judiciary Act, and other legislation in effect, the Rules of Procedure and of Administration, and any other applicable rules or regulations.
2. To recommend and suggest any necessary changes or measures tending to improve its structure, organization, and operation and to secure the most effective administration of justice and the independence of the judiciary.
3. To take any steps ordered by the Court concerning this study.
The aforesaid Committee shall be composed by the following members: ■
1. José Trías Monge, Chairman
2. Manuel Abréu Castillo
3. Félix Ochoteco
4. Raúl Serrano Geyls
5. José Rivera Barreras
6. Daniel López Pritchard
7. Edwin Cortés García
8. Filiberto Santiago Rosario
9. Roberto Morales
10. Angelita Pedrosa
11. Dr. Guillermo Barbosa
12. Roberto de Jesús Toro
13. Oscar Yere
*876To the extent and scope determined by the Court or the Chief Justice, the Committee shall have the benefit of consultation with and the technical advice of the President of the Institute of Judicial Administration, Hon. Charles E. Clark, and of the Executive Director of the American Judicature Society, Glenn R. Winters, Esq.
The attorneys designated to integrate this Committee shall be members of the Judicial Conference in accordance with Paragraph 11(8) of our Order of June 28, 1963, if they are not already members by virtue of any other provisions of said Paragraph.
Non-attorneys designated to form part of this Committee shall be members of the Judicial Conference in accordance with Paragraph 11(9) of our Order of June 28, 1963.
The Administrative Director of the Courts shall furnish any reports, data, or statistics requested from him in connection with the purposes herein designated.
This Order shall take effect immediately.
The Secretary of the Court shall notify the members of the Committee of their designation and shall send them a certified copy hereof.
The Chief Justice shall call the initial meeting of the Committee for the purpose of organizing its work.
It was so agreed by the Court as witnesses the signature of the Chief Justice.
(s) Luis Negrón Fernández Chief Justice
I attest:
(s) Ignacio Rivera

General Secretary